Citation Nr: 0709859	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from June 1969 to May 
1971.  He also had subsequent periods of active duty for 
training in the Tennessee National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This matter was first before the Board in July 2004.  In 
February 2005, and again in June 2006, this matter was 
remanded for acquisition of service medical records (SMRs) 
and verification of all periods of active duty service, 
including periods of ACDUTRA, with the Tennessee National 
Guard.  

Discharge documents confirm the veteran's testimony that he 
retired from the National Guard in 1993.  SMRs dating from 
1990 document elevated glucose levels; however, service 
personnel records submitted pursuant to the Board's remand 
are duplicative of documents already of record and do not 
verify any period of ACDUTRA after 1987.  

In order to confirm the veteran's claim that his diabetes was 
incurred in or around 1990 during a period of ACDUTRA the 
file must be remanded for verification of all periods of 
ACDUTRA from 1987 to 1993.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998) (a remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
Board's remand order).  

The Board notes that in a letter dated in October 1993 the 
Tennessee Army National Guard Adjutant General authorized the 
veteran's records to be forwarded to the Personnel Service 
Center (PSC) in Smyrna, Tennessee, 37167-2015.  The RO should 
accordingly contact the PSC for verification of all periods 
of active duty and ACTIVE DUTY FOR TRAINING from 1987 to 
1993.  In addition, in order to speed up the processing of 
his claim the veteran should be requested to provide a copy 
of all personnel records in his possession that document 
periods of active duty and ACDUTRA from 1990, such as copies 
of orders, pay statements, etc.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should contact the appropriate 
federal department or agency (including 
the Personnel Service Center in Smyrna, 
Tennessee) for verification of all periods 
of active duty service and ACDUTRA for the 
timeframe 1987 to 1993.  If information 
regarding periods of active duty service 
and active duty for training from 1987 to 
1993 is unavailable, the claims file 
should be documented accorded.

2.  The RO should also request the veteran 
to submit a copy of all National Guard 
records in his possession that document 
precise periods of active duty and active 
duty for training since 1987, such as 
copies of orders, military pay statements, 
etc.

3.  Upon receipt of the requested 
information (or upon notification from the 
appropriate agency that no such records 
exist), the RO should readjudicate the 
veteran's claim for service connection for 
diabetes.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




